Name: Commission Regulation (EEC) No 823/82 of 7 April 1982 abolishing the countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/30 Official Journal of the European Communities 8 . 4. 82 COMMISSION REGULATION (EEC) No 823/82 of 7 April 1982 abolishing the countervailing charge on cucumbers originating in Spain whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 603/82 of 16 March 1982 (3), as last amended by Regulation (EEC) No 726/82 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas for this product originating in Spain there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 603/82 is hereby repealed. Article 2 This Regulation shall enter into force on 8 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 118, 30 . 4. 1981 , p. 1 . (3) OJ No L 73, 17. 3 . 1982, p. 12. 4 OJ No L 85, 31 . 3 . 1982, p . 17 .